DETAILED ACTION
	This Office action is responsive to communication received 08/30/2021 – IDS; 10/20/2021 – Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-16, 18-19 and 21-23 are allowable over the prior art references of record in view of the arguments advanced by the applicant’s attorney on scanned page 1, line 24 through scanned page 2, line 4, received with the REMARKS of 10/20/2021.  Here, the distinguishing feature referenced by applicant’s remarks and highlighted by the language said periphery portion comprises a back portion which partially encloses an internal cavity formed between said striking face and said periphery portion; wherein said support arm extends from said sole and is spaced from said back portion … wherein said second damping element is spaced from said back portion, as introduced into each of independent claims 1, 10 and 19, along with the added limitation wherein said cover is also affixed to said back portion, as introduced into independent claim 10, and together with the exact combination in each of independent claims 1, 10 and 19 of all of the remaining claimed characteristics of the golf club head including the striking face, the periphery, the coordinate system, the cantilevered support arm, the location and arrangement of the multiple damping elements, the cover (particular to claim 10), and the medallion (particular to claim 19) is not shown, suggested or otherwise rendered obvious by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711